Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated December 29, 2008 (including amendments thereto) with respect to the Common Stock of Unisys Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 29, 2008 STEEL PARTNERS II, L.P. By: Steel Partners II GP LLC General Partner By: /s/ Sanford Antignas Sanford Antignas as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS II GP LLC By: /s/ Sanford Antignas Sanford Antignas as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS II MASTER FUND L.P. By: Steel Partners II GP LLC General Partner By: /s/ Sanford Antignas Sanford Antignas as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS LLC By: /s/ Sanford Antignas Sanford Antignas as Attorney-In-Fact for Warren G. Lichtenstein, Manager /s/ Sanford Antignas SANFORD ANTIGNAS as Attorney-In-Fact for Warren G.
